Notice of Pre-AIA  or AIA  Status
1.           The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.           Applicant’s election without traverse of Invention I, including claims 1-18, in the reply filed on 1/13/2022 is acknowledged.   Claims 1-18 are now pending and examined.

Claim Rejections - 35 USC § 112
3.          The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.          Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
             As to claim 1, it is not clear about “A system comprising a transmission unit configured to transmit a terahertz wave, a reception unit configured to receive the terahertz wave, and a lens unit provided in the reception unit, the system is placed in a passage, wherein in a case where a first plane that intersects a forward direction of the passage and is a surface of an object, and a second plane that intersects the forward direction of the passage, includes the position different from a position of the first plane are set, a first area to which the terahertz wave from the transmission unit reflected from the first plane is emitted and the lens unit are disposed at positions different from each other on the second plane.”  It is not clear if the first plane is the surface of an object, and if the second plane just includes a lens.  Also, it is not clear about “a first area to which the terahertz wave from the transmission unit reflected from the first plane is emitted”  Which area is the first area on which terahertz wave is reflected and emitted from the first plane.  Furthermore, it is not clear about the lens unit that is disposed at positions different from each other on the second plane.

              Regarding claim 15, it is not clear about “… a second area is formed on the first plane by the terahertz wave emitted from the transmission unit, and wherein the first area is formed on the second plane by the terahertz wave reflected from the second area …”.   It is not clear about the second area that is formed on the first plane, and the first area that is formed on the second plane.  Which areas are the first and second area?

Claim Rejections - 35 USC § 102
5.          The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6.             Claim(s) 1-3, 6-7, 13-15, 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sandstrom (US Patent Application Publication No: 2019/0208113).
Regarding claim 1, as it is understood in view of the above 112 problem, Sandstrom teaches a system (see 400 in fig. 4) comprising a transmission unit (Illumination source 112 in fig. 4) configured to transmit a terahertz wave (104, fig. 4) a reception unit (sensor 114 in fig. 4) configured to receive the terahertz wave (see paragraph 0085), and a lens unit (see 241 in fig. 2A) provided in the reception unit (sensor 114, fig. 2A, 4), the system is placed in a passage (see environment 400, monitored area 106, fig. 4), wherein in a case where a first plane (for example, field of illumination 404 in fig. 4) that intersects a forward direction of the passage (the passage of light through environment 400 and to the object 102 of person 406 ) and is a surface of an object (the surface of object 102), and a second plane (for example the plane of sensor 114 or camera lens assembly 112 in fig. 4) that intersects the forward direction of the passage (the forward direction of illumination light 104), includes the lens unit (the lens 241 of sensor 114), and is at a position different from a position of the first plane are set (note the position of lens 241 of sensor 114 is different than the field of illumination 404 (or the first plane)), a first area to which the terahertz wave (the transmit signal 104, fig. 4) from the transmission unit (112, fig. 4) reflected from the first plane (the field of illumination of fig. 4) is emitted (see paragraph 0085) and the lens unit (lens 241 in fig. 2A) are disposed at positions different from each other on the second plane (the plane of sensor 114 and its lens 241). 

             Regarding claim 2, Sandstrom teaches the second plane (the plane of sensor unit 114 of fig. 4) is parallel to the first plane (the plane of field of illumination 404 in fig. 4).



            Regarding claim 6, Sandstrom teaches the passage (the environment 400 and the monitoring area 106 of fig. 4) is formed between a first area (for example field of illumination 404 of object 102 of person 406 in fig. 4) along the forward direction and a second area (for example field of detection 405 in fig. 4) along the forward direction.

           Regarding claim 7, Sandstrom teaches the transmission unit (112, fig. 4) is installed in the first area (the first area of camera 110 that illumination source 112 is positioned), and the reception unit (114, fig. 4) is installed in the second area (the second area of camera 110 that sensor 114 is positioned), and wherein a distance between the transmission unit and the first plane and a distance between the reception unit and the first plane are different from each other (note that the distance between transmission unit 112 and the first plane 404, and the distance between the reception unit 114 and the first plane 404 are different from each other, as it is shown in fig. 4). 



                  Regarding claim 14, Sandstrom teaches a focus of the lens unit (241, fig. 2A) is located at the reception element (sensor 114, fig. 4, see paragraph 0091).

                 Regarding claim 15, as it is understood in view of the above 112 problem, Sandstrom teaches a first area is formed on the first plane by the terahertz wave emitted from the transmission unit (for example the area at which the illumination light 104 impinges on object 102), and wherein a second area is formed on the second plane by the terahertz wave reflected from the first area (the area on sensor 114 at which the reflected light is received). 

                Regarding claim 18, Sandstrom teaches an entry/exit management apparatus (monitoring station 130 in fig. 1B) comprising the system (camera 110 in figs. 1B, 4) according to claim 1.

7.               Claim(s) 1-3, 6-7, 13-15, 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SATO TAKESHI (JP 2005-265793).
               Regarding claim 1, as it is understood in view of the above 112 problem, SATO TAKESHI teaches a system (see translation, overview section, and fig. 1) comprising a transmission unit (21, fig. 1) configured to transmit a terahertz wave (see translation, overview section, and 

             Regarding claim 2, SATO TAKESHI teaches the second plane (the plane of imaging unit 40 (or lens 41) of figs. 1, 2) is parallel to the first plane (the plane of surface of drug D of person M in fig. 1).



               Regarding claim 6, SATO TAKESHI teaches the passage is formed between a first area (see translation, paragraph 0011, the surface area of drug D in person M of fig. 1) along the forward direction and a second area (the surface area of the electro-optic crystal 42 in fig. 1, see translation, paragraph 0012) along the forward direction.

              Regarding claim 7, SATO TAKESHI teaches the transmission unit (21, fig. 1) is installed in the first area (the first area at which transmission unit 20, 21, is installed), and the reception unit (40, figs. 1, 2) is installed in the second area (the second area where imaging unit 40 is positioned), and wherein a distance between the transmission unit (21, fig. 1) and the first plane and a distance between the reception unit (40, fig. 1) and the first plane are different from each other (note that the distance between transmission unit 21 and the first plane (the surface of drug D), and the distance between the reception unit 40 and the first plane (the surface of drug D) are different from each other, as it is shown in fig. 1). 



               Regarding claim 14, SATO TAKESHI teaches a focus of the lens unit (41, fig. 2) is located at the reception element (see translation, paragraph 0017).

                Regarding claim 15, as it is understood in view of the above 112 problem, SATO TAKESHI teaches a first area is formed on the first plane by the terahertz wave emitted from the transmission unit (for example the area at which the illumination light impinges on drug D), and wherein a second area is formed on the second plane by the terahertz wave reflected from the second area (the area of imaging unit 40 and the electro-optic crystal 42 at which the reflected light is received). 

               Regarding claim 18, SATO TAKESHI teaches an entry/exit management apparatus (10, 50, fig. 1) comprising the system according to claim 1 (see translation, paragraph 0011).

Claim Rejections - 35 USC § 103
8.          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

9.          Claims 4-5, 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over SATO TAKESHI (JP 2005-265793) in view of Sato et al. (US Patent No: 7,164,932 B1).
             Regarding claims 4-5, 8-9, SATO TAKESHI differs from the claimed invention in that SATO TAKESHI does not specifically disclose a distance between the transmission unit and the reception unit can be 0.25 m or more and 3.0 m or less, or 0.50 m or more and 2.0 m or less. However, providing specific distances between a transmission unit and a reception unit is a matter of design choice and system specific requirements.  Sato teaches a distance between a transmission unit and a reception unit can be 0.25 m or more and 3.0 m or less (see col. 10, lines 26-30), or 0.50 m or more and 2.0 m or less (see col. 12, lines 1-2).   Therefore, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to provide or position the transmission unit 21 and reception unit 40 of SATO TAKESHI, for example, at distances such as 0.25 m or more and 3.0 m or less, or 0.50 m or more and 2.0 m or less, as it is taught by Sato, to provide a system of close transmission and reception for the scanning of terahertz lights.

10.            Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over SATO TAKESHI (JP 2005-265793) in view of WU, Yang (WO 2019/040002 A1).
                  Regarding claims 10-11, SATO TAKESHI differs from the claimed invention in that SATO TAKESHI does not specifically disclose the terahertz wave can be a circularly polarized wave, or a linearly polarized wave.   WU, Yang teaches the use of a circularly polarized THz wave, or a linearly polarized THz wave (see page 3, lines 21-25, page 8, lines 7-15 and fig. 11) .

Allowable Subject Matter
11.          Claims 12, 16, 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
12.          Any inquiry concerning this communication or earlier communications from the examiner should be directed to M R SEDIGHIAN whose telephone number is (571)272-3034. The examiner can normally be reached M-W 11 AM to 7 PM.
   Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on (571) 272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MOHAMMAD R SEDIGHIAN/Primary Examiner, Art Unit 2636